Citation Nr: 1311741	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2011 decision, the Board reopened and remanded the merits of the claim for service connection for left ear hearing loss for further development, which included affording the Veteran a VA examination and obtaining records.  In January 2012, the Board remanded for an additional medical opinion.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran was found to have left ear hearing loss on his service entrance medical examination, and thus, he had left ear hearing loss that preexisted his entrance into active service.

3.  The Veteran has not been shown by competent medical evidence to currently have left ear hearing loss that is related to any aggravation during service of his preexisting disorder or otherwise etiologically related to his period of military service.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that was aggravated during active service. 38 U.S.C.A. §§ 1101, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO did provide the Veteran with notice in December 2009, prior to the initial decision on the claim in January 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the December 2009 notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  He was also advised about the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.

In addition, the Veteran was afforded VA examinations in June 2010 and August 2011, and an additional VA medical opinion was obtained in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the most recent March 2012 VA opinion obtained in this case is adequate, as it is predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

With regard to the remand in January 2012, the RO/AMC substantially complied with the Board's January 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO secured an adequate VA opinion in March 2012. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active military service. See 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111, 1132. 

History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

To rebut the presumption of sound condition under section 1132 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part). 

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another factor group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1132, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.

At the outset, the Board notes that the presumption of soundness does not apply, as the Veteran was noted to have left ear hearing loss at the time of his enlistment examination.  In this case, an April 1979 enlistment audiogram revealed pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 50, 35, 35, and 35 in the left ear.  Such findings clearly demonstrate hearing loss as defined by VA under 38 C.F.R. § 3.385.  

Having determined that the Veteran's left ear hearing loss preexisted his period of service, the Board must determine whether there had been a worsening of the disability during service, and if so, whether this worsening constitutes an increase in disability.

In May 1979, an audiogram documented the puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as being 60, 55, 55 50, and 40 in the left ear.  An audiogram in September 1979 shows that puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 60, 60, 45, 50, and 30 in the left ear.  An audiogram in December 1979 also notes puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz as being 45, 50, 50, 50, and 30 in the left ear.  On January 11, 1980, an audiogram recorded his decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the left ear as 55, 55, 65, 65, and 60.  On January 28, 1980, an audiogram shows that at 500, 1000, 2000, 3000, and 4000 Hertz decibels were 60, 55, 45, 50, and 35 in the left ear.  Upon separation from service, an audiogram in April 1980 indicated that at 500, 1000, 2000, 3000, and 4000 Hertz decibels in the left ear were 60, 60, 45, 50, and 30.  An uninterpreted graph that same month indicates that at 500, 1000, 2000, and 4000 Hertz decibels in the left ear were 55, 45, 35, and 35.  

In addition, a physical profile serial report on January 11, 1980, shows that there was a severe shift in hearing in the left ear, and the Veteran was entered into a detailed medical follow-up program to determine final disposition, which required removal from noise exposure for 30 days before additional testing.  The Veteran was instructed to wear noise protectors.  

On January 28, 1980, the records indicate that the Veteran's hearing in his left ear did not improve by not being exposed to noise.  A physical profile that same month shows that the Veteran's transfer to law enforcement was permitted in order for him not to be subjected to hazardous noise exposure.  In February 1980, a physical profile serial report stipulates that the Veteran should not be assigned when cross trained to duty that requires use of radios or communication in a noisy environment or where acute hearing is necessary for safety reasons.

The Veteran was afforded a VA examination in June 2010 in connection with his claim.  The examiner concluded that the Veteran's left ear hearing loss was not permanently aggravated by noise exposure during service because the left ear hearing loss existed prior to entrance and the Veteran had no significant hearing changes during service.  However, the examiner did not provide a rationale for her opinion and did not address the instances in the service treatment records where the physicians noted the Veteran's left ear hearing underwent significant changes.
 
In July 2011, the Board remanded the issue of service connection for left ear hearing loss for a VA examination to determine whether the preexisting left ear hearing loss was permanently aggravated by noise exposure during service.  In an August 2011 VA examination, the examiner opined that left ear hearing loss was not permanently aggravated by noise exposure in service.  Rather, the examiner stated that the Veteran's left ear hearing loss was caused by or otherwise related to his chronic otitis, which is not service-connected.  The examiner stated that the left ear hearing loss was documented upon enlistment and was reported to be caused by childhood ear infections.  The examiner further stated that literature does not support a link between noise exposure and otitis media or conductive hearing loss.  However, the August 2011 examiner did not address whether the preexisting left ear hearing loss may have been permanently aggravated by noise exposure in service.

The Veteran was provided a second VA examination in August 2011.  A different VA examiner opined that there was no way in which the noise exposure or other service problems would have produced greater hearing problems in the left ear.  The examiner stated that the left ear hearing loss was the normal progression of an inherited eustachian tube insufficiency and its sequelae with surgery.  The examiner further noted that there is no evidence of any service-induced hearing loss in the left ear.

The August 2011 VA examiners did not specifically address the in-service audiological findings, the significance of any hearing shift during service, or the Veteran's transfer to a military occupational specialty where he was not subject to hazardous noise exposure.  Therefore, the Board remanded the case for an additional medical opinion in January 2012.

In a March 2012 medical opinion, a VA examiner opined that it is less likely as not that the Veteran's preexisting left ear hearing loss was aggravated beyond normal progression during his military service.  She also opined that it is less likely as not that the Veteran's preexisting left ear hearing loss is related to military noise exposure.  The examiner noted the Veteran's longstanding history of left ear middle ear disease and observed the August 2011 VA examiner's opinion regarding otitis and the normal progression of his inherited eustachian tube insufficiency.  She indicated that the Veteran's entrance and exit examinations showed a moderate left ear hearing loss.  She further observed that an April 1980 audiological evaluation showed that the left ear bone conduction thresholds were within clinically normal limits.  The examiner concluded that there is no evidence of noise-induced hearing loss or noise injury.  She specifically stated that, if noise injury had occurred, this would be reflected in the bone conductions thresholds, as the bone conduction thresholds are a measure of inner ear sensitivity.  The examiner stated that conductive hearing loss is most commonly related to middle ear disease and noted the Veteran had slight variations in left ear air conduction thresholds during service.  Nevertheless, she commented that these variations are not clinically significant and should not be construed as aggravation of hearing loss.  Moreover, the examiner noted that a January 2012 audiology evaluation showed significantly improved thresholds bilaterally when compared to previous evaluations.  Therefore, the examiner concluded that there is absolutely no evidence the Veteran sustained noise injury or noise-induced hearing loss during his active duty service.  She stated the Veteran's left ear hearing loss is related to middle ear disease and indicated that there is no basis to attribute this to noise exposure or noise injury.  Finally, the examiner concluded the evidence does not support aggravation of preexisting left ear hearing loss beyond its normal progression during active service. 

The Board accepts the March 2012 VA opinion as highly probative evidence on the question of whether the Veteran's preexisting left ear hearing loss worsened during his period of service.  The VA examiner offered her opinion based on a thorough and detailed review of all the evidence, including the Veteran's complete service treatment records and post-service treatment records, and she offered a rationale for the opinion reached that is clearly supported by the evidence of record.  The examiner noted the findings of the Veteran's enlistment and separations examinations and specifically discussed the April 1980 bone conduction thresholds.  Indeed, she specifically addressed the Veteran's preexisting left ear hearing loss and whether the disorder may have been aggravated by the Veteran's military service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).

In determining whether the Veteran's preexisting left ear hearing loss worsened during his period of service, the Board has considered both the medical and lay evidence of record.  The only evidence contradicting the March 2012 VA medical opinion consists of the statements made by the Veteran and his representative.  To the extent that they have argued that his preexisting hearing loss was aggravated by service, the Board notes that their opinions are not competent on the matter.  The central question in this case is whether the Veteran's military service caused any worsening or whether instead any increase in severity is due to the natural progression of the disorder.  While the Veteran is competent to attest to any noticeable worsening of hearing loss, he is not competent to render a  medical opinion on what caused such worsening because the issue involves a highly complex medical question, as demonstrated by the March 2012 VA medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In this case, the Board attaches the greatest probative weight to opinion of the March 2012 VA medical examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record.

In light of the foregoing, the Board concludes that the Veteran's left ear hearing loss was not aggravated by service.  Accordingly, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for left ear hearing loss.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for left ear hearing loss is not warranted. 





ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


